Exhibit 10.26

 

ASTA FUNDING, INC.

 

Indemnification Agreement

 

 

This Indemnification Agreement (this “Agreement”) is made as of September 11,
2017, by and between Asta Funding, Inc., a Delaware corporation (the “Company”),
and Mark Levenfus (“Indemnitee”).

 

RECITALS

 

WHEREAS, the Company and Indemnitee recognize the increasing difficulty in
obtaining liability insurance for directors, officers and key employees, the
significant increases in the cost of such insurance and the general reductions
in the coverage of such insurance;

 

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, and to indemnify its directors,
officers and key employees so as to provide them with the maximum protection
permitted by law;

 

WHEREAS, pursuant to the Certificate of Incorporation and Bylaws of the Company,
it is obligated to indemnify the Indemnitee to the fullest extent permitted by
Delaware law;

 

WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
of Incorporation and the Bylaws of the Company, and shall not be deemed a
substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder;

 

WHEREAS, each of the Company and the Indemnitee desire to set forth certain
indemnification rights and obligations in more details as is set forth herein in
order to induce the Indemnity to continue his service to the Company free from
undue concern that Indemnitee will not be so indemnified.

 

AGREEMENT

 

In consideration of the mutual promises made in this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and Indemnitee hereby agree as follows:

 

 

1.

Indemnification.

 

 

1.

Third-Party Proceedings.  To the fullest extent permitted by applicable law, the
Company shall indemnify Indemnitee if Indemnitee was, is or is threatened to be
made, a party to or a participant (as a witness or otherwise) in any Proceeding
(other than a Proceeding by or in the right of the Company to procure a judgment
in the Company’s favor), against all Expenses, judgments, fines and amounts paid
in settlement (if such settlement is approved in advance by the Company, which
approval shall not be unreasonably withheld, conditioned or delayed) actually
and reasonably incurred by Indemnitee in connection with such Proceeding if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company and, in the case of a
criminal Proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful.

 

 

--------------------------------------------------------------------------------

 

 

 

2.

Proceedings By or in the Right of the Company.  To the fullest extent permitted
by applicable law, the Company shall indemnify Indemnitee if Indemnitee was, is
or is threatened to be made a party to or a participant (as a witness or
otherwise) in any Proceeding by or in the right of the Company to procure a
judgment in the Company’s favor, against all Expenses actually and reasonably
incurred by Indemnitee in connection with such Proceeding if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, except that no indemnification
shall be made in respect of any claim, issue or matter as to which Indemnitee
shall have been finally adjudicated by court order or judgment to be liable to
the Company unless and only to the extent that the Court of Chancery or the
court in which such Proceeding is or was pending shall determine upon
application that, in view of all the circumstances of the case, Indemnitee is
fairly and reasonably entitled to indemnity for such expenses which such court
shall deem proper.

       

3.

Success on the Merits.  To the fullest extent permitted by applicable law and to
the extent that Indemnitee has been successful on the merits or otherwise in
defense of any Proceeding referred to in Section 1(1) or Section 1(2) or the
defense of any claim, issue or matter therein, in whole or in part, the Company
shall indemnify Indemnitee against all Expenses actually and reasonably incurred
by Indemnitee in connection therewith.  Without limiting the generality of the
foregoing, if Indemnitee is successful on the merits or otherwise as to one or
more but less than all claims, issues or matters in a Proceeding, the Company
shall indemnify Indemnitee against all Expenses actually and reasonably incurred
by Indemnitee in connection with such successfully resolved claims, issues or
matters to the fullest extent permitted by applicable law.  If any Proceeding
(or issue, claim or matter therein) is disposed of on the merits or otherwise
(including a disposition without prejudice), without (i) the disposition being
adverse to Indemnitee, (ii) an adjudication that Indemnitee was liable to the
Company, (iii) a plea of guilty by Indemnitee, (iv) an adjudication that
Indemnitee did not act in good faith and in a manner Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, and (v)
with respect to any criminal Proceeding, an adjudication that Indemnitee had
reasonable cause to believe Indemnitee’s conduct was unlawful, Indemnitee shall
be considered for the purposes hereof to have been wholly successful with
respect thereto. The indemnification provided by this Section 1(3) shall be in
addition to any right to indemnification for Expenses set forth elsewhere herein
(including, without limitation, pursuant to Sections 1(1) and 1(2)).

 

 

--------------------------------------------------------------------------------

 

 

 

4.

Additional Indemnification. In addition to, and without regard to any
limitations on, the indemnification provided for above in this Section 1, the
Company shall and hereby does indemnify and hold harmless Indemnitee against all
Expenses, judgments, penalties, fines and amounts paid in settlement actually
and reasonably incurred by him or on his behalf if, by reason of his Corporate
Status, he is, or is threatened to be made, a party to or participant in any
Proceeding (including a Proceeding by or in the right of the Company),
including, without limitation, all liability arising out of the negligence or
active or passive wrongdoing of Indemnitee. The only limitation that shall exist
upon the Company’s obligations pursuant to this Agreement shall be that the
Company shall not be obligated to make any payment to Indemnitee that is finally
determined (under the procedures, and subject to the presumptions, set forth
herein) to be unlawful.

       

5.

Witness Expenses.  To the fullest extent permitted by applicable law and to the
extent that Indemnitee is a witness or otherwise asked to participate in any
Proceeding by virtue of his Corporate Status to which Indemnitee is not a party
(including responding to discovery requests), the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
in connection with such Proceeding.

 

 

2.

Indemnification Procedure.

 

 

1.

Advancement of Expenses.  To the fullest extent permitted by applicable law, the
Company shall advance all Expenses actually and reasonably incurred by
Indemnitee in connection with a Proceeding within thirty (30) days after receipt
by the Company of a statement requesting such advances from time to time,
whether prior to or after final disposition of any Proceeding.  Such advances
shall be unsecured and interest free and shall be made without regard to
Indemnitee’s ability to repay the Expenses and without regard to Indemnitee’s
ultimate entitlement to indemnification under the other provisions of this
Agreement.  Indemnitee shall be entitled to continue to receive advancement of
Expenses pursuant to this Section 2(1) unless and until the matter of
Indemnitee’s entitlement to indemnification hereunder has been finally
adjudicated by court order or judgment from which no further right of appeal
exists.  Indemnitee hereby undertakes to repay such amounts advanced only if,
and to the extent that, it ultimately is determined that Indemnitee is not
entitled to be indemnified by the Company under the other provisions of this
Agreement.  Indemnitee shall qualify for advances upon the execution and
delivery of this Agreement, which shall constitute the requisite undertaking
with respect to repayment of advances made hereunder and no other form of
undertaking shall be required to qualify for advances made hereunder other than
the execution of this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

 

2.

Notice and Cooperation by Indemnitee.  Indemnitee shall promptly notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter for which indemnification will or could be sought under this
Agreement.  Such notice to the Company shall include a description of the nature
of, and facts underlying, the Proceeding, shall be directed to the Chief
Executive Officer of the Company and shall be given in accordance with the
provisions of Section 13(4) below.  In addition, Indemnitee shall give the
Company such additional information and cooperation as the Company may
reasonably request.  Indemnitee’s failure to so notify, provide information and
otherwise cooperate with the Company shall not relieve the Company of any
obligation which it may have to Indemnitee under this Agreement, except to the
extent that the Company is adversely affected by such failure.

       

3.

Determination of Entitlement.  Notwithstanding any other provision in this
Agreement, no determination as to entitlement to indemnification under this
Agreement shall be required to be made prior to the final disposition of the
Proceeding.  Subject to the foregoing, promptly after receipt of a statement
requesting payment with respect to the indemnification rights set forth in
Section 1, to the extent required by applicable law, the Company shall take the
steps necessary to authorize such payment in the manner set forth in Section 145
of the General Corporation Law of Delaware.  The Company shall pay any claims
made under this Agreement, under any statute, or under any provision of the
Company’s Certificate of Incorporation or Bylaws providing for indemnification
or advancement of Expenses, within thirty (30) days after a written request for
payment thereof has first been received by the Company, and if such claim is not
paid in full within such thirty (30) day-period, Indemnitee may, but need not,
at any time thereafter bring an action against the Company in the Delaware Court
of Chancery to recover the unpaid amount of the claim and, subject to
Section 12, Indemnitee shall also be entitled to be paid for all Expenses
actually and reasonably incurred by Indemnitee in connection with bringing such
action.  It shall be a defense to any such action (other than an action brought
to enforce a claim for advancement of Expenses under Section 2(1)) that
Indemnitee has not met the standards of conduct which make it permissible under
applicable law for the Company to indemnify Indemnitee for the amount claimed. 
In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement and
the Company shall have the burden of proof and the burden of persuasion to
overcome that presumption with clear and convincing evidence to the contrary. 
The termination of any Proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere or its equivalent, shall not, of itself, create a
presumption that Indemnitee did not act in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, or, in the case of a criminal Proceeding, that Indemnitee had
reasonable cause to believe that Indemnitee’s conduct was unlawful.  In
addition, it is the parties’ intention that if the Company contests Indemnitee’s
right to indemnification, the question of Indemnitee’s right to indemnification
shall be for the court to decide, and neither the failure of the Company
(including its Board of Directors, any committee or subgroup of the Board of
Directors, independent legal counsel, or its stockholders) to have made a
determination that indemnification of Indemnitee is proper in the circumstances
because Indemnitee has met the applicable standard of conduct required by
applicable law, nor an actual determination by the Company (including its Board
of Directors, any committee or subgroup of the Board of Directors, independent
legal counsel, or its stockholders) that Indemnitee has not met such applicable
standard of conduct, shall create a presumption that Indemnitee has or has not
met the applicable standard of conduct.  If any requested determination with
respect to entitlement to indemnification hereunder has not been made within
ninety (90) days after the final disposition of the Proceeding, the requisite
determination that Indemnitee’s entitlement to indemnification shall be deemed
to have been made.

 

 

--------------------------------------------------------------------------------

 

 

 

4.

Payment Directions.  To the extent payments are required to be made hereunder,
the Company shall, in accordance with Indemnitee’s request (but without
duplication), (i) pay such Expenses on behalf of Indemnitee, (ii) advance to
Indemnitee funds in an amount sufficient to pay such Expenses, or (iii)
reimburse Indemnitee for such Expenses.

       

5.

Notice to Insurers.  If, at the time of the receipt of a notice of a claim
pursuant to Section 2(2) hereof, the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of the commencement of
such Proceeding to the insurers in accordance with the procedures set forth in
the respective policies.  The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.

       

6.

Defense of Claim and Selection of Counsel.  In the event the Company shall be
obligated under Section 2(1) hereof to advance Expenses with respect to any
Proceeding, the Company, if appropriate, shall be entitled to assume the defense
of such Proceeding, with counsel reasonably acceptable to Indemnitee, upon the
delivery to Indemnitee of written notice of its election so to do.  After
delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any fees of separate and supplemental
counsel subsequently incurred by Indemnitee with respect to the same Proceeding,
provided that (i) Indemnitee shall have the right to employ counsel in any such
Proceeding at Indemnitee’s expense; and (ii) if (A) the employment of counsel by
Indemnitee has been previously authorized by the Company, (B) Indemnitee shall
have reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of any such defense or (C) the Company
shall not, in fact, have employed counsel to assume the defense of such
Proceeding, then the fees and expenses of Indemnitee’s counsel shall be at the
expense of the Company.  In addition, if there exists a potential, but not an
actual conflict of interest between the Company and Indemnitee, the actual and
reasonable legal fees and expenses incurred by Indemnitee for separate counsel
retained by Indemnitee to monitor the Proceeding (so that such counsel may
assume Indemnitee’s defense if the conflict of interest between the Company and
Indemnitee becomes an actual conflict of interest) shall be deemed to be
Expenses that are subject to indemnification hereunder.  The existence of an
actual or potential conflict of interest, and whether such conflict may be
waived, shall be determined pursuant to the rules of attorney professional
conduct and applicable law.  The Company shall not be required to obtain the
consent of Indemnitee for the settlement of any Proceeding the Company has
undertaken to defend if the Company assumes full and sole responsibility for
each such settlement; provided, however, that the Company shall be required to
obtain Indemnitee’s prior written approval, which shall not be unreasonably
withheld, before entering into any settlement which (i) does not grant
Indemnitee a complete release of liability, (ii) would impose any penalty or
limitation on Indemnitee, or (iii) would admit any liability or misconduct by
Indemnitee.

 

 

--------------------------------------------------------------------------------

 

 

 

7.

Independent Counsel Under Section 145. If the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 145(d)
of the General Corporation Law of the State of Delaware, the Independent Counsel
shall be selected as provided in this Section 2(7). The Independent Counsel
shall be selected by the Board. Indemnitee may, within 10 days after such
written notice of selection shall have been given, deliver to the Company a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined below, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If a written objection is made and substantiated,
the Independent Counsel selected may not serve as Independent Counsel unless and
until such objection is withdrawn or a court has determined that such objection
is without merit. If, within twenty (20) days after submission by Indemnitee of
a written request for indemnification, no Independent Counsel shall have been
selected and not objected to, either the Company or Indemnitee may petition the
Court of Chancery of the State of Delaware or other court of competent
jurisdiction for resolution of any objection which shall have been made by the
Indemnitee to the Company’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the court or by such
other person as the court shall designate, and the person with respect to whom
all objections are so resolved or the person so appointed shall act as
Independent Counsel. The Company shall pay any and all reasonable fees and
expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to Section 145(d) of the General Corporation Law
of the State of Delaware, and the Company shall pay all reasonable fees and
expenses incident to the procedures herein, regardless of the manner in which
such Independent Counsel was selected or appointed

 

 

--------------------------------------------------------------------------------

 

 

 

3.

Additional Indemnification Rights.

 

 

1.

Scope.  Notwithstanding any other provision of this Agreement, the Company
hereby agrees to indemnify Indemnitee to the fullest extent permitted by law,
notwithstanding that such indemnification is not specifically authorized by the
other provisions of this Agreement, the Company’s Certificate of Incorporation,
the Company’s Bylaws or by statute.  In the event of any change, after the date
of this Agreement, in any applicable law, statute, or rule which expands the
right of a Delaware corporation to indemnify a member of its board of directors
or an officer, such changes shall be deemed to be within the purview of
Indemnitee’s rights and the Company’s obligations under this Agreement.  In the
event of any change in any applicable law, statute or rule which narrows the
right of a Delaware corporation to indemnify a member of its board of directors
or an officer, such changes, to the extent not otherwise required by such law,
statute or rule to be applied to this Agreement shall have no effect on this
Agreement or the parties’ rights and obligations hereunder. It is the intent of
this Agreement to secure for Indemnitee rights of indemnity that are as
favorable as may be permitted under the General Corporation Law of Delaware and
public policy of the State of Delaware.

       

2.

Nonexclusivity.  The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which Indemnitee may be entitled under the
Company’s Certificate of Incorporation, its Bylaws, any agreement, any vote of
stockholders or disinterested members of the Company’s Board of Directors, the
General Corporation Law of Delaware, or otherwise, both as to action in
Indemnitee’s official capacity and as to action in another capacity while
holding such office.

       

3.

Interest on Unpaid Amounts.  If any payment to be made by the Company to
Indemnitee hereunder is delayed by more than ninety (90) days from the date the
duly prepared request for such payment is received by the Company, interest
shall be paid by the Company to Indemnitee at the legal rate under Delaware law
for amounts which the Company indemnifies or is obligated to indemnify for the
period commencing with the date on which Indemnitee actually incurs such Expense
or pays such judgment, fine or amount in settlement and ending with the date on
which such payment is made to Indemnitee by the Company. 

       

4.

Third-Party Indemnification.  The Company hereby acknowledges that Indemnitee
has or may from time to time obtain certain rights to indemnification,
advancement of expenses and/or insurance provided by one or more third parties
(collectively, the “Third-Party Indemnitors”).  The Company hereby agrees that
it will not assert that the Indemnitee must seek expense advancement or
reimbursement, or indemnification, from any Third-Party Indemnitor before the
Company must perform its expense advancement and reimbursement, and
indemnification obligations, under this Agreement. 

 

 

--------------------------------------------------------------------------------

 

 

 

4.

Partial Indemnification.  If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines or amounts paid in settlement, actually and
reasonably incurred in connection with a Proceeding, but not, however, for the
total amount thereof, the Company shall nevertheless indemnify Indemnitee for
the portion of such Expenses, judgments, fines and amounts paid in settlement to
which Indemnitee is entitled.

 

 

5.

Director and Officer Liability Insurance.

 

 

1.

D&O Policy.  The Company shall, from time to time, make the good faith
determination whether or not it is practicable for the Company to obtain and
maintain a policy or policies of insurance with reputable insurance companies
providing the directors and officers of the Company with coverage for losses
from wrongful acts, or to ensure the Company’s performance of its
indemnification obligations under this Agreement.  Among other considerations,
the Company will weigh the costs of obtaining such insurance coverage against
the protection afforded by such coverage.  In all policies of director and
officer liability insurance, Indemnitee shall be named as an insured in such a
manner as to provide Indemnitee the same rights and benefits as are accorded to
the most favorably insured of the Company’s directors, if Indemnitee is a
director; or of the Company’s officers, if Indemnitee is not a director of the
Company but is an officer; or of the Company’s key employees, if Indemnitee is
not an officer or director but is a key employee.  Notwithstanding the
foregoing, the Company shall have no obligation to obtain or maintain such
insurance if the Company determines in good faith that such insurance is not
reasonably available, if the premium costs for such insurance are
disproportionate to the amount of coverage provided, if the coverage provided by
such insurance is limited by exclusions so as to provide an insufficient
benefit, or if Indemnitee is covered by similar insurance maintained by a parent
or subsidiary of the Company.

       

2.

Tail Coverage.  In the event of a Change of Control or the Company’s becoming
insolvent (including being placed into receivership or entering the federal
bankruptcy process and the like), the Company shall maintain in force any and
all insurance policies then maintained by the Company in providing insurance
(directors’ and officers’ liability, fiduciary, employment practices or
otherwise) in respect of Indemnitee, for a period of six years thereafter.

 

 

6.

Severability.  Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law.  The Company’s inability, pursuant to court order, to perform
its obligations under this Agreement shall not constitute a breach of this
Agreement.  If this Agreement or any portion hereof shall be invalidated on any
ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.

 

 

--------------------------------------------------------------------------------

 

 

 

7.

Exclusions.  Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:

 

 

1.

Claims Initiated by Indemnitee.  To indemnify or advance Expenses to Indemnitee
with respect to Proceedings initiated or brought voluntarily by Indemnitee and
not by way of defense, except with respect to Proceedings brought to establish,
enforce or interpret a right to indemnification under this Agreement or any
other statute or law or otherwise as required under Section 145 of the General
Corporation Law of Delaware, but such indemnification or advancement of Expenses
may be provided by the Company in specific cases if the Board of Directors finds
it to be appropriate; provided, however, that the exclusion set forth in the
first clause of this subsection shall not be deemed to apply to any
investigation initiated or brought by Indemnitee to the extent reasonably
necessary or advisable in support of Indemnitee’s defense of a Proceeding to
which Indemnitee was, is or is threatened to be made, a party;

       

2.

Insured Claims.  To indemnify Indemnitee for Expenses to the extent such
Expenses have been paid directly to Indemnitee by an insurance carrier under an
insurance policy maintained by the Company; or

       

3.

Certain Exchange Act Claims.  To indemnify Indemnitee in connection with any
claim made against Indemnitee for (i) an accounting of profits made from the
purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Exchange Act or any similar
successor statute or any similar provisions of state statutory law or common
law, or (ii) any reimbursement of the Company by Indemnitee of any bonus or
other incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company, as required in each case
under the Exchange Act (including any such reimbursements that arise from an
accounting restatement of the Company pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to the
Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act); provided,
however, that to the fullest extent permitted by applicable law and to the
extent Indemnitee is successful on the merits or otherwise with respect to any
such Proceeding, the Expenses actually and reasonably incurred by Indemnitee in
connection with any such Proceeding shall be deemed to be Expenses that are
subject to indemnification hereunder.

 

 

8.

Contribution Claims.

 

 

1.

If the indemnification provided in Section 1 is unavailable in whole or in part
and may not be paid to Indemnitee for any reason other than those set forth in
Section 7, then in respect to any Proceeding in which the Company is jointly
liable with Indemnitee (or would be if joined in such Proceeding), to the
fullest extent permitted by applicable law, the Company, in lieu of indemnifying
Indemnitee, shall pay, in the first instance, the entire amount incurred by
Indemnitee, whether for Expenses, judgments, fines or amounts paid in
settlement, in connection with any Proceeding without requiring Indemnitee to
contribute to such payment, and the Company hereby waives and relinquishes any
right of contribution it may have at any time against Indemnitee. The Company
shall not enter into any settlement of any action, suit or proceeding in which
the Company is jointly liable with Indemnitee (or would be if joined in such
action, suit or proceeding) unless such settlement provides for a full and final
release of all claims asserted against Indemnitee.

 

 

--------------------------------------------------------------------------------

 

 

 

2.

Without diminishing or impairing the obligations of the Company set forth in the
preceding subparagraph, if, for any reason, Indemnitee shall elect or be
required to pay all or any portion of any judgment or settlement in any
threatened, pending or completed action, suit or proceeding in which the Company
is jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding), the Company shall contribute to the amount of Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred and paid
or payable by Indemnitee in proportion to the relative benefits received by the
Company and all officers, directors or employees of the Company, other than
Indemnitee, who are jointly liable with Indemnitee (or would be if joined in
such action, suit or proceeding), on the one hand, and Indemnitee, on the other
hand, from the transaction or events from which such action, suit or proceeding
arose; provided, however, that the proportion determined on the basis of
relative benefit may, to the extent necessary to conform to law, be further
adjusted by reference to the relative fault of the Company and all officers,
directors or employees of the Company other than Indemnitee who are jointly
liable with Indemnitee (or would be if joined in such action, suit or
proceeding), on the one hand, and Indemnitee, on the other hand, in connection
with the transaction or events that resulted in such expenses, judgments, fines
or settlement amounts, as well as any other equitable considerations which
applicable law may require to be considered. The relative fault of the Company
and all officers, directors or employees of the Company, other than Indemnitee,
who are jointly liable with Indemnitee (or would be if joined in such action,
suit or proceeding), on the one hand, and Indemnitee, on the other hand, shall
be determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary and the degree to which
their conduct is active or passive.

       

3.

With respect to a Proceeding brought against directors, officers, employees or
agents of the Company (other than Indemnitee), to the fullest extent permitted
by applicable law, the Company shall indemnify Indemnitee from any claims for
contribution that may be brought by any such directors, officers, employees or
agents of the Company (other than Indemnitee) who may be jointly liable with
Indemnitee, to the same extent Indemnitee would have been entitled to such
indemnification under this Agreement if such Proceeding had been brought against
Indemnitee.

 

 

--------------------------------------------------------------------------------

 

 

 

4.

Without diminishing or impairing the obligations of the Company set forth
elsewhere herein (including Sections 8(1) and 8(2) above), to the fullest extent
permissible under applicable law, if the indemnification or contribution rights
provided for elsewhere in this Agreement are unavailable to Indemnitee for any
reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (ii) the relative
fault of the Company (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).

 

 

9.

No Imputation.  The knowledge and/or actions, or failure to act, of any
director, officer, agent or employee of the Company or the Company itself shall
not be imputed to Indemnitee for purposes of determining any rights under this
Agreement.

       

10.

Determination of Good Faith.  For purposes of any determination of good faith,
Indemnitee shall be deemed to have acted in good faith if Indemnitee’s action is
based on the records or books of account of the Enterprise, including financial
statements, or on information supplied to Indemnitee by the officers of the
Enterprise in the course of their duties, or on the advice of legal counsel for
the Enterprise or the Board of Directors of the Enterprise or any counsel
selected by any committee of the Board of Directors of the Enterprise or on
information or records given or reports made to the Enterprise by an independent
certified public accountant or by an appraiser, investment banker, compensation
consultant, or other expert selected with reasonable care by the Enterprise or
the Board of Directors of the Enterprise or any committee thereof.  The
provisions of this Section 10 shall not be deemed to be exclusive or to limit in
any way the other circumstances in which the Indemnitee may be deemed to have
met the applicable standard of conduct.  Whether or not the foregoing provisions
of this Section are satisfied, it shall in any event be presumed that Indemnitee
has at all times acted in good faith and in a manner Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company. Anyone
seeking to overcome this presumption shall have the burden of proof and the
burden of persuasion by clear and convincing evidence.

       

11.

Defined Terms and Phrases.  For purposes of this Agreement, the following terms
shall have the following meanings:

 

 

1.

“Beneficial Owner” and “Beneficial Ownership” shall have the meanings set forth
in Rule 13d-3 promulgated under the Exchange Act as in effect on the date
hereof.

 

 

--------------------------------------------------------------------------------

 

 

 

2.

“Change of Control” shall be deemed to occur upon the earliest of any of the
following events:

 

 

1.

Acquisition of Stock by Third Party.  Any Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company representing
twenty-five percent (25%) or more of the combined voting power of the Company’s
then outstanding securities entitled to vote generally in the election of
directors, unless (i) the change in the relative Beneficial Ownership of the
Company’s securities by any Person results solely from a reduction in the
aggregate number of outstanding shares of securities entitled to vote generally
in the election of directors, or (ii) such acquisition was approved in advance
by the Continuing Directors and such acquisition would not constitute a Change
of Control under part (3) of this definition.

       

2.

Change in Board of Directors.  Individuals who, as of the date of this
Agreement, constitute the Company’s Board of Directors (the “Board”), and any
new director whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two thirds of the
directors then still in office who were directors on the date of this Agreement
(collectively, the “Continuing Directors”), cease for any reason to constitute
at least a majority of the members of the Board.

       

3.

Corporate Transaction.  The effective date of a reorganization, merger, or
consolidation of the Company (a “Business Combination”), in each case, unless,
following such Business Combination:  (i) all or substantially all of the
individuals and entities who were the Beneficial Owners of securities entitled
to vote generally in the election of directors immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 51% of
the combined voting power of the then outstanding securities of the Company
entitled to vote generally in the election of directors resulting from such
Business Combination (including a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the securities entitled to vote generally in the election of directors and
with the power to elect at least a majority of the Board or other governing body
of the surviving entity; (ii) no Person (excluding any corporation resulting
from such Business Combination) is the Beneficial Owner, directly or indirectly,
of 15% or more of the combined voting power of the then outstanding securities
entitled to vote generally in the election of directors of such corporation
except to the extent that such ownership existed prior to the Business
Combination; and (iii) at least a majority of the Board of Directors of the
corporation resulting from such Business Combination were Continuing Directors
at the time of the execution of the initial agreement, or of the action of the
Board of Directors, providing for such Business Combination.

 

 

--------------------------------------------------------------------------------

 

 

 

4.

Liquidation.  The approval by the Company’s stockholders of a complete
liquidation of the Company or an agreement or series of agreements for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than factoring the Company’s current receivables or escrows due
(or, if such approval is not required, the decision by the Board to proceed with
such a liquidation, sale or disposition in one transaction or a series of
related transactions).

       

5.

Other Events.  There occurs any other event of a nature that would be required
to be reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or a
response to any similar item or any similar schedule or form) promulgated under
the Exchange Act whether or not the Company is then subject to such reporting
requirement.

 

 

3.

“Company” shall include, in addition to the resulting corporation, any
constituent corporation (including any constituent of a constituent) absorbed in
a consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers, and employees
or agents, so that if Indemnitee is or was a director, officer, employee or
agent of such constituent corporation, or is or was serving at the request of
such constituent corporation as a director, officer, trustee, general partner,
managing member, fiduciary, employee or agent of any other enterprise,
Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as Indemnitee
would have with respect to such constituent corporation if its separate
existence had continued.

       

4.

“Corporate Status” describes the status of a person who is or was a director,
officer, employee, agent or fiduciary of the Enterprise or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise that such person is or was serving at the express written request of
the Company

       

5.

“Enterprise” means the Company and any other enterprise that Indemnitee was or
is serving at the request of the Company as a director, officer, partner
(general, limited or otherwise), member (managing or otherwise), trustee,
fiduciary, employee or agent.

       

6.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

 

--------------------------------------------------------------------------------

 

 

 

7.

“Expenses” shall include all direct and indirect costs, fees and expenses of any
type or nature whatsoever, including all attorneys’ fees and costs, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
fees of private investigators and professional advisors, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees,
any federal, state, local or foreign taxes imposed on Indemnitee as a result of
the actual or deemed receipt of any payment under this Agreement (including
taxes that may be imposed upon the actual or deemed receipt of payments under
this Agreement with respect to the imposition of federal, state, local or
foreign taxes), fax transmission charges, secretarial services and all other
disbursements, obligations or expenses in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, settlement or appeal of, or otherwise participating in a
Proceeding.  Expenses also shall include any of the forgoing expenses incurred
in connection with any appeal resulting from any Proceeding, including the
principal, premium, security for, and other costs relating to any costs bond,
supersedes bond, or other appeal bond or its equivalent.  Expenses also shall
include any interest, assessment or other charges imposed thereon and costs
incurred in preparing statements in support of payment requests hereunder. 
Expenses, however, shall not include amounts paid in settlement by Indemnitee or
the amount of judgments or fines against Indemnitee.

 

 

8.

“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company or Indemnitee
in any matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement. The Company
agrees to pay the reasonable fees of the Independent Counsel referred to above
and to fully indemnify such counsel against any and all Expenses, claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto

       

9.

“Person” shall have the meaning as set forth in Section 13(d) and 14(d) of the
Exchange Act as in effect on the date hereof; provided, however, that “Person”
shall exclude: (i) the Company; (ii) any direct or indirect majority owned
subsidiaries of the Company; (iii) any employee benefit plan of the Company or
any direct or indirect majority owned subsidiaries of the Company or of any
corporation owned, directly or indirectly, by the Company’s stockholders in
substantially the same proportions as their ownership of stock of the Company
(an “Employee Benefit Plan”); and (iv) any trustee or other fiduciary holding
securities under an Employee Benefit Plan.

 

 

--------------------------------------------------------------------------------

 

 

 

10.

“Proceeding” shall include any actual, threatened, pending or completed action,
suit, arbitration, mediation, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought by a third party, a government agency,
the Company or its Board of Directors or a committee thereof, whether in the
right of the Company or otherwise and whether of a civil (including intentional
or unintentional tort claims), criminal, administrative, legislative or
investigative (formal or informal) nature, including any appeal therefrom, in
which Indemnitee was, is, will or might be involved as a party, potential party,
non-party witness or otherwise by reason of the fact that Indemnitee is or was a
director, officer, employee or agent of the Company, by reason of any action (or
failure to act) taken by Indemnitee or of any action (or failure to act) on
Indemnitee’s part while acting as a director, officer, employee or agent of the
Company, or by reason of the fact that Indemnitee is or was serving at the
request of the Company as a director, officer, partner (general, limited or
otherwise), member (managing or otherwise), trustee, fiduciary, employee or
agent of any other enterprise, in each case whether or not serving in such
capacity at the time any liability or expense is incurred for which
indemnification, reimbursement or advancement of expenses can be provided under
this Agreement.

       

11.

In addition, references to “other enterprise” shall include another corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or any other enterprise; references to “fines” shall include any excise
taxes assessed on Indemnitee with respect to an employee benefit plan;
references to “serving at the request of the Company” shall include any service
as a director, officer, employee or agent of the Company which imposes duties
on, or involves services by Indemnitee with respect to an employee benefit plan,
its participants, or beneficiaries; and if Indemnitee acted in good faith and in
a manner Indemnitee reasonably believed to be in the interest of the
participants and beneficiaries of an employee benefit plan, Indemnitee shall be
deemed to have acted in a manner “not opposed to the best interests of the
Company” as referred to in this Agreement; references to “include” or
“including” shall mean include or including, without limitation; and references
to Sections, paragraphs or clauses are to Sections, paragraphs or clauses in
this Agreement unless otherwise specified.

 

 

12.

Attorneys’ Fees.  In the event that any Proceeding is instituted by Indemnitee
under this Agreement to enforce or interpret any of the terms hereof, the
Company shall indemnify Indemnitee against all Expenses actually and reasonably
incurred by Indemnitee in connection with such Proceeding, unless a court of
competent jurisdiction determines that each of the material assertions made by
Indemnitee as a basis for such Proceeding were not made in good faith or were
frivolous.  In the event of a Proceeding instituted by or in the name of the
Company under this Agreement or to enforce or interpret any of the terms of this
Agreement, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by Indemnitee in connection with such Proceeding
(including with respect to Indemnitee’s counterclaims and cross-claims made in
such action), unless a court of competent jurisdiction determines that each of
Indemnitee’s material defenses to such action were made in bad faith or were
frivolous.

 

 

--------------------------------------------------------------------------------

 

 

 

13.

Miscellaneous.

 

 

1.

Governing Law.  This Agreement and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed, construed
and interpreted in accordance with the laws of the State of Delaware, without
giving effect to principles of conflicts of law. The Company and Indemnitee
hereby irrevocably and unconditionally (i) agree that any action or proceeding
arising out of or in connection with this Agreement shall be brought only in the
Chancery Court of the State of Delaware (the “Delaware Court”), and not in any
other state or federal court in the United States of America or any court in any
other country, (ii) consent to submit to the exclusive jurisdiction of the
Delaware Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) waive any objection to the laying of venue
of any such action or proceeding in the Delaware Court, and (iv) waive, and
agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or inconvenient
forum.

       

2.

Binding Effect; Survival.  Without limiting the provisions of Section 3, this
Agreement shall be deemed supplemental to any indemnification rights granted to
Indemnitee, and shall not be deemed to abrogate or limit, or be abrogated or
limited by, any other such rights. The indemnification provided under this
Agreement applies with respect to events occurring before or after the effective
date of this Agreement, and shall continue to apply even after Indemnitee has
ceased to serve the Company or the Enterprise in any and all indemnified
capacities.

       

3.

Amendments and Waivers.  No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, shall be effective unless in
writing signed by the parties to this Agreement.  The failure by either party to
enforce any rights under this Agreement shall not be construed as a waiver of
any rights of such party.

       

4.

Security. To the extent requested by Indemnitee and approved by the Board, the
Company may at any time and from time to time provide security to Indemnitee for
the Company’s obligations hereunder through an irrevocable bank line of credit,
funded trust or other collateral. Any such security, once provided to
Indemnitee, may not be revoked or released without the prior written consent of
the Indemnitee.

       

5.

Notices.  Any notice, demand or request required or permitted to be given under
this Agreement shall be in writing and shall be deemed sufficient when delivered
personally or sent by fax or 48 hours after being sent by nationally-recognized
courier or deposited in the U.S. mail, as certified or registered mail, with
postage prepaid, and addressed to the party to be notified at such party’s
address or fax number as set forth below or as subsequently modified by written
notice.

 

 

--------------------------------------------------------------------------------

 

 

 

6.

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one instrument.

       

7.

Successors and Assigns.  This Agreement shall be binding upon the Company and
its successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company) and assigns, and inure to the benefit of Indemnitee and
Indemnitee’s heirs, executors, administrators, legal representatives and
assigns.  The Company shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by written
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.

       

8.

No Employment Rights.  Nothing contained in this Agreement is intended to create
in Indemnitee any right to continued employment.

       

9.

Company Position.  The Company shall be precluded from asserting, in any
Proceeding brought for purposes of establishing, enforcing or interpreting any
right to indemnification under this Agreement, that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement and is precluded from making any assertion to the contrary.

       

10.

Subrogation.  In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable the Company to effectively
bring suit to enforce such rights.

 

 

--------------------------------------------------------------------------------

 

 

The parties have executed this Agreement as of the date first set forth above.

 

 

Asta Funding, Inc.

 

 

By: /s/ Gary Stern    

Gary Stern

Chairman and Chief Executive Officer

 

 

Address:

 

210 Sylvan Ave.

Englewood Cliffs, New Jersey 07632

 

Fax: (201) 683-5612

 

 

 

/s/ Mark Levenfus  

Mark Levenfus

Director

 

 

Address:

 

210 Sylvan Ave.

Englewood Cliffs, New Jersey 07632

 